

117 HR 3028 IH: LPOE Modernization Trust Fund Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3028IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Cuellar introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Homeland Security, Transportation and Infrastructure, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Land Port of Entry Modernization Trust Fund, and for other purposes.1.Short titleThis Act may be cited as the LPOE Modernization Trust Fund Act.2.Land Port of Entry Modernization Trust Fund(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Land Port of Entry Modernization Trust Fund (referred to in this section as the Trust Fund), consisting of amounts transferred to the Trust Fund under subsection (b) and any amounts that may be credited to the Trust Fund under subsection (c). (b)Transfers to trust fundThe Secretary of the Treasury shall transfer to the Trust Fund, from the general fund of the Treasury, for fiscal year 2021 and each fiscal year thereafter, an amount equivalent to the amount received into the general fund during that fiscal year attributable to— (1)twenty-five percent of all fees collected pursuant to section 13031(b)(9)(A)(ii)(I) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(b)(9)(A)(ii)(I)); (2)$1,600,000,000 from the Merchandise Processing Fees collected pursuant to section 13031(a)(9)(B)(i) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(9)(B)(i)); and(3)twenty-five percent of all surcharges required under subsection (h)(3) related to—(A)immigrant user fee established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 22 1356(m));(B)land border inspection fees established under section 286(q) of such Act (8 U.S.C. 1356(q)); and(C)the machine-readable visa fee established under section 103 of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1713).(c)Investment of amounts(1)In generalThe Secretary of the Treasury shall invest such portion of the Trust Fund as is not required to meet current withdrawals in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.(2)Interest and proceedsThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Trust Fund shall be credited to and form a part of the Trust Fund. (d)Use of Trust Fund(1)In generalAmounts in the Trust Fund shall be available to the Secretary, without further appropriation, for the purposes described in paragraph 2.(2)PurposesThe purposes described in this paragraph are the following:(A)The construction of new United States ports of entry.(B)The expansion and improvement of existing United States ports of entry infrastructure to accommodate high volumes of commercial, vehicle, and pedestrian traffic.(C)The procurement of technology and supporting infrastructure for United States ports of entry, and related cargo and commercial inspection facilities, to facilitate the inspection and processing of commercial, vehicle, and pedestrian traffic.(D)The facilitation of major repairs and alterations of United States land ports of entry.(E)Hiring CBP officers, CBP agricultural specialists, and CBP professional staff to support the trade and revenue mission of CBP. (3)Consultation(A)In generalThe purposes described in paragraph 2 shall be carried out by the Secretary, in consultation with the Administrator, the Chief of Engineers and Commanding General of the United States Army Corps of Engineers, State, local, and tribal governments, organizations that represent the interests of commerce, and relevant Federal Advisory Committee Act committees.(B)Consideration of transportation plansThe Secretary, in consultation with the Board established pursuant to subsection (g)(1), shall consider regional bi-national transportation master plans to carry out the purposes described in paragraph 2.(e)Limitations(1)Expending fundsThe Secretary may only expend funds made available from the Trust Fund to carry out the purposes described in subsection (d) if—(A)the Secretary submitted the annual report to the appropriate congressional committees and the Board required under subsection (f)(1); and(B)thirty days elapse.(2)No offset amountThe Secretary, in coordination with the Secretary of the Treasury and the Secretary of State, shall not seek to increase fees as a measure to offset amounts deposited into the Trust Fund.(f)Reports(1)Report to CongressNot later than March 10 of each year, the Secretary, in coordination with the Administrator, shall submit to the appropriate congressional committees and the Board a report on the status of the implementation of this section that includes a description of—(A)how, and to which recipients, amounts have been expended from the Trust Fund in the immediate previous fiscal year; (B)how, and to which recipients, amounts are planned to be expended from the Trust Fund in the upcoming fiscal year;(C)the amount remaining in the Trust Fund; and(D)the expected dates of completion for purposes described in subsection (d).(2)Supplemental report to CongressThe Secretary may expend funds made available by the Trust Fund to carry out the purposes described in subsection (d) not listed in the report required under paragraph (1) if—(A)the Secretary submits to the appropriate congressional committees and the Board a supplemental report that includes information relating to such expenditure; and(B)such report is submitted to the appropriate congressional committees and the Board 60 days prior to such expenditure of funds. (g)Border Port of Entry Modernization Oversight Board(1)EstablishmentThe Secretary shall establish an oversight board to be known as the Border Port of Entry Modernization Oversight Board (referred to in this section as the Board).(2)Duties of BoardThe Board shall—(A)advise the Secretary with respect to the prioritization of purposes described in subsection (d); and(B)review the expenditure of funds from the Trust Fund.(3)Membership(A)In generalThe Board shall be composed of 9 members, as follows: (i)The Secretary of Homeland Security or the Secretary’s designee.(ii)The Administrator of General Services or the Secretary’s designee.(iii)The Secretary of Commerce or the Secretary’s designee.(iv)The Secretary of State or the Secretary’s designee.(v)The Secretary of Transportation or the Secretary’s designee.(vi)A representative of the United States trucking industry, appointed by the Secretary of Homeland Security.(vii)A representative of the United States land ports of entry or rail sectors located on the southwest land border, appointed by the Secretary of Homeland Security.(viii)A representative of the United States land ports of entry or rail sectors located on the northern land border, appointed by the Secretary of Homeland Security.(ix)A representative of a State or local transportation authority, appointed by the Secretary of Homeland Security. (B)Timing of appointmentsEach member appointed under clauses (vi) and (vii) of subparagraph (A) shall be made not later than 3 months after the date of the enactment of this Act.(C)Terms(i)In generalEach member appointed under clauses (vi), (vii), and (viii) of subparagraph (A) shall serve for a term of 2 years.(ii)VacanciesEach member appointed to fill a vacancy of a member appointed under clauses (vi), (vii), and (viii) of subparagraph (A), occurring before the expiration of the term for which the member’s predecessor was appointed, shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed.(D)ChairpersonThe Chairperson of the Board shall be the Secretary of Homeland Security.(4)Meeting(A)Initial meetingThe Board shall hold its initial meeting not later than 30 days after the final appointment of members under clauses (vi), (vii), and (viii) of subparagraph (A).(B)MeetingThe Board shall meet not fewer than 1 time each year at the call of the Chairperson.(5)QuorumFour members of the Board shall constitute a quorum. (6)Compensation(A)Prohibition of compensationExcept as provided in paragraph (2), members of the Board may not receive additional pay, allowances, or benefits by reason of their service on the Board.(B)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(7)ReportNot later January 31, 2022, and annually thereafter, the Board shall submit to the Secretary a report containing a detailed statement relating to—(A)the prioritization of activities described in subsection (d); and(B)recommendations with respect to the expenditure of funds from the Trust Fund.(8)Nonapplicability of FACANotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Board is authorized for a period commensurate with the LPOE Modernization Trust Fund authorization.(h)Customs fees(1)Border port of entry maintenance feesSection 13031(f)(1) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(1)) is amended—(A)in subparagraph (A), by striking , and and inserting a semicolon;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(C)$1,600,000,000 of such fees collected shall be transferred to the Border Port of Entry Modernization Trust Fund established pursuant to the LPOE Modernization Trust Fund Act. .(2)Fees collected for express consignment operationsSection 13031(b)(9) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(b)(9)) is amended—(A)in subparagraph (B)(iii)(III), to read as follows: (III)The remaining 25 percent of the amount of payments received under subparagraph (A)(ii) and clause (ii) of this subparagraph shall be transferred into the Border Port of Entry Modernization Trust Fund and made available for the purposes of that account without fiscal year limitation;; and(B)in subparagraph (C), by adding at the end the following: (iii)The terms individual air waybill and bill of lading mean a document or other tracking mechanism representing an individual shipment, that is not a consolidated or master document—(I)having its own unique bill number, unique tracking number, or other unique identifier; (II)assigned to a single ultimate consignee; and(III)with respect to which no lower tracking unit exists..(3)Surcharge of fees collectedNotwithstanding any other provision of law—(A)the Secretary shall charge a surcharge of—(i)$40 on the immigrant user fee established under section 286(m) of the Immigration and Naturalization Act (8 U.S.C. 1356(m)); and(ii)$6 on the land border inspection fee established under section 286(q) of such Act (8 U.S.C. 1356(q)); and(B)the Secretary of State shall charge a surcharge of $20 on the machine-readable visa fee established under section 103 of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1713).(4)Increases to certain fees to account for inflationSection 32201(b) of the FAST Act (19 U.S.C. 58c note) is amended by inserting , except for fees collected pursuant to section 13031(b)(9)(A)(ii)(I) of the Consolidated Omnibus Budget Reconciliation Act of 1985 after appropriations Acts. (i)Donation acceptance programSection 482(b)(4)(A) of the Homeland Security Act of 2002 (6 U.S.C. 301(b)(4)(A)) is amended by striking 4 years and all that follows through section. and inserting 5 years after December 16, 2021.. (j)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of General Services. (2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security, the Committee on Appropriations, the Committee on Transportation and Infrastructure, and the Committee on Ways and Means of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, the Committee on Commerce, Science, and Transportation, and the Committee on Finance of the Senate.(3)CBPThe term CBP means U.S. Customs and Border Protection.(4)Indian tribeThe term Indian tribe has the meaning given such term in section 4(e) of the Indian Self-Determination Act (25 U.S.C. 5304(e)).(5)SecretaryExcept as otherwise specified in this section, the term Secretary means the Secretary of Homeland Security.(6)Tribal governmentThe term tribal government means the government of an Indian tribe. 